STONE, J.
A‘ claim and its verification, delivered to the judge of probate, or to his acting clerk, in his office, to be placed and kept on file, must be regarded as “filed” within the meaning of section 1847 of the Code. Merely placing such paper in the office, not with the proper file of papers belonging to the particular estate, and without bringing such paper to the notice of the judge or his clerk, would not be a filing within the spirit of the statute.
*314The evidence before the probate court, without more, does not prove that the affidavit verifying the claim in this case, filed in the office of the probate court within the time allowed by law.
Reversed and remanded.